DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered.

Response to Arguments
Rejections under 35 U.S.C. § 101
Applicant's arguments filed 1/31/2022 have been fully considered. Applicant argues that the amendments put the claims in condition for allowance and requests the 101 rejection be withdrawn. Applicant’s arguments are unpersuasive, the 101 rejection of claims 1-2, 4, 8-9, 11, 15-16, 18 is maintained. See the updated rejection for further clarification. 

Rejections under 35 U.S.C. § 103  
Applicant's arguments filed 1/31/2022 have been fully considered. Applicant argues that the prior art does not teach the claim limitations of the amended claims and requests the 103 rejection be withdrawn. Applicant’s arguments are moot based on the new grounds of rejection. See the updated rejection for further clarification. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4, 8-9, 11, 15-16, and 18 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 of the Alice/Mayo Test 
Claims 1-2, 4 are directed to a method for visual compartmentalization of an encounter, which is within the four statutory categories (i.e., a process). Claims 8-9, 11 are directed to non-transitory computer readable medium for visual compartmentalization of an encounter, which is within the four statutory categories (i.e., a manufacture). Claims 15-16, 18 are directed to a system for visual compartmentalization of an encounter, which is within the four statutory categories (i.e., a machine).  Accordingly, claims 1-2, 4, 8-9, 11, 15-16, and 18 are all within at least one of the four statutory categories.
Step 2A of the Alice/Mayo Test - Prong One 
Representative independent claim 15 includes limitations that recite an abstract idea.  Note that independent claim 15 is the system claim, while claim 1 covers a method claim and claim 8 covers the matching computer readable medium.
Specifically, independent claim 15 recites:
A computing system including a processor and memory configured to perform operations comprising: 
obtaining encounter information of a patient encounter, wherein obtaining encounter information includes one of utilizing a virtual assistant to audibly prompt a patient to provide at least a portion of the encounter information during a pre-visit portion of the patient encounter and utilizing the virtual assistant to audibly prompt the patient to provide at least a portion of the encounter information during a post-visit portion of the patient encounter, wherein the encounter information includes at least one of audio encounter information obtained from the virtual assistant via one or more audio sensors and machine vision encounter information obtained from the virtual assistant via one or more machine vision systems; 
processing the encounter information to:
associate a first portion of the encounter information with a first patient encounter portion of a first encounter participant, wherein the first portion of the encounter information includes a first portion of the at least one of audio encounter information obtained via the one or more audio sensors and the machine vision encounter information obtained via the one or more machine vision systems, and wherein the first encounter participant is a medical professional, and 
associate at least a second portion of the encounter information with at least a second patient encounter portion of at least a second encounter participant, wherein the second portion of the encounter information includes a second portion of the at least one of audio encounter information obtained from the virtual assistant via the one or more audio sensors and the machine vision encounter information obtained from the virtual assistant via the one or more machine vision systems, wherein at least the second encounter participant is the patient; and 
rendering a visual representation of the encounter information obtained via the one or more audio sensors and the machine vision encounter information obtained via the one or more machine vision systems, wherein the visual representation of the encounter information includes the machine vision encounter information; 
rendering a first visual representation of the first portion of the encounter information that is temporally-aligned with the visual representation of the encounter information, wherein rendering of the first visual representation is filtered based upon, at least in part, a selection on a user interface displaying the encounter information by a user of the first portion of the at least one of audio encounter information obtained via the one or more audio sensors and the machine vision encounter information obtained via the one or more machine vision systems; and 
rendering at least a second visual representation of the at least the second portion of the encounter information that is temporally-aligned with the visual representation of the encounter information, wherein rendering of the at least the second visual representation is filtered based upon, at least in part, a selection on the user interface displaying the encounter information by the user, wherein the selection by the user on the user interface is a selection of the second portion of the at least one of audio encounter information obtained from the virtual assistant via the one or more audio sensors and the machine vision encounter information obtained from the virtual assistant via the one or more machine vision systems, wherein filtering includes visually annotating the visual representation of one of the first and second visual representations indicating whether the encounter information in the encounter transcript is one of the pre-visit portion of the patient encounter and the post- visit portion of the patient encounter.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” because associating encounter information with people, generating temporally-aligned visual representation of encounter information and filtering encounter information all relates to managing human behavior/interactions between people.  Furthermore, the foregoing underlined limitations constitute (b) “a mental process” because associating encounter information with people, generating temporally-aligned visual representation of encounter information and filtering encounter information are observations/evaluations/analyses that can be performed in the human mind or with a pen and pencil. Accordingly, the claim describes at least one abstract idea.
Furthermore, dependent claims 16, 18 (similarly for dependent claims 2, 4 and 9, 11) further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  
Step 2A of the Alice/Mayo Test - Prong Two 
In the present case, for representative independent claim 15 (similar to claims 1 and 8), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A computing system including a processor and memory configured to perform operations comprising: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
obtaining encounter information of a patient encounter (merely data-gathering steps as noted below, see MPEP 2106.05(g)), wherein obtaining encounter information includes one of utilizing a virtual assistant to audibly prompt a patient to provide at least a portion of the encounter information during a pre-visit portion of the patient encounter and utilizing the virtual assistant to audibly prompt the patient to provide at least a portion of the encounter information during a post-visit portion of the patient encounter, wherein the encounter information includes at least one of audio encounter information obtained from the virtual assistant via one or more audio sensors and machine vision encounter information obtained from the virtual assistant via one or more machine vision systems; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
processing the encounter information to:
associate a first portion of the encounter information with a first patient encounter portion, wherein the first portion of a first encounter participant of the encounter information includes a first portion of the at least one of audio encounter information obtained via the one or more audio sensors (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) and the machine vision encounter information obtained via the one or more machine vision systems (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) and wherein the first encounter participant is a medical professional, and 
associate at least a second portion of the encounter information with at least a second patient encounter portion of at least a second encounter participant, wherein the second portion of the encounter information includes a second portion of the at least one of audio encounter information obtained from the virtual assistant via the one or more audio sensors (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) and the machine vision encounter information obtained via the one or more machine vision systems (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) wherein at least the second encounter participant is the patient; and 
rendering a visual representation of the encounter information obtained via the one or more audio sensors (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) and the machine vision encounter information obtained via the one or more machine vision systems (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) wherein the visual representation of the encounter information includes the machine vision encounter information; 
rendering a first visual representation of the first portion of the encounter information that is temporally-aligned with the visual representation of the encounter information, wherein rendering of the first visual representation is filtered based upon, at least in part, a selection on a user interface displaying the encounter information by a user (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) of the first portion of the at least one of audio encounter information obtained via the one or more audio sensors (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) and the machine vision encounter information obtained via the one or more machine vision systems (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)); and 
rendering at least a second visual representation of the at least the second portion of the encounter information that is temporally-aligned with the visual representation of the encounter information, wherein rendering of the at least the second visual representation is filtered based upon, at least in part, a selection on the user interface displaying the encounter information by the user (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) wherein the selection by the user on the user interface (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) is a selection of the second portion of the at least one of audio encounter information obtained from the virtual assistant via the one or more audio sensors (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) and the machine vision encounter information obtained from the virtual assistant via the one or more machine vision systems (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) wherein filtering includes visually annotating the visual representation of one of the first and second visual representations indicating whether the encounter information is one of the pre-visit portion of the patient encounter and the post- visit portion of the patient encounter.
The judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations, which: 
amount to mere instructions to apply an exception (such as recitations of a processor and memory, virtual assistant, user interface with playback controls, audio sensors, machine vision systems, thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification [0042], [0045], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of obtaining encounter information of a patient encounter amounts to selecting a particular data source or type of data to be manipulated and mere data gathering, see MPEP 2106.05(g))
 For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Claim 16 (similar to claims 2 and 9) does not have any additional elements.
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 4, 11, 18 recite additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 2, 9, 16 recite additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, and claims 2, 4, 9, 11, 16, 18 recite additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B of the Alice/Mayo Test for Claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to 
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as  using a processor and memory, virtual assistant, user interface with playback controls, audio sensors, machine vision systems, e.g., Applicant’s spec describes the computer system consistent with it being well-understood, routine, and conventional because it describes in a manner that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such elements to satisfy 112a.  (See Applicant’s Spec. [0042], [0045], see also Palakodety et al. (US 2018/0197548) in view of Cashman et al. (US 2018/0158555) in view of Gainsboro (US 2016/0217807) in view of Goldberg (US 2014/0169767)); obtaining encounter information, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321 and MPEP 2106.05(g)(3); using a processor coupled with a memory database to perform the steps, e.g., merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea, adding insignificant extra solution activity, and are generally linking the abstract idea to a particular field of environment. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Therefore, the claims are not patent eligible, and are rejected under 35 U.S.C. § 101. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 8-9, 11, 15-16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Palakodety et al. (US 2018/0197548) in view of Cashman et al. (US 2018/0158555) in view of Gainsboro (US 2016/0217807) in view of Goldberg (US 2014/0169767). 
Regarding claims 1, 8 and 15, Palakodety discloses:
A computing system (see Fig. 1 and [24], a computing system 100) 
including a processor and memory configured to perform operations comprising: (see [41], memory 206, processor 202)
obtaining encounter information of a patient encounter (see Fig. 1 and [25], media source 130 provides audio or video data. See [31], transcribing module 115 transcribe audio data from media source into text transcripts. Also see [32], extraction module 117 extracts information from transcribed transcripts to extract information such as patient’s profile information and health history. Also see [13], the invention discloses a system or method in a doctor's office to automatically generate a transcript of a patient encounter. The media source is audio/video data from doctor’s office during a patient encounter) 
wherein the encounter information includes at least one of audio encounter information obtained via one or more audio sensors (see [12], audio input recorded by microphone) and 
machine vision encounter information obtained via one or more machine vision systems (see Fig. 1 and [25], media source 130 includes video data such as recordings of movies or other type of videos); 
processing the encounter information to: associate a first portion of the encounter information with a first patient encounter portion of a first encounter participant, wherein the first portion of the encounter information includes a first portion of the at least one of audio encounter information obtained via the one or more audio sensors and machine vision encounter information obtained via one or more machine vision systems, and wherein the first encounter participant is a medical professional (see [30], diarization module 113 use deep neural network to identify speakers from the input media data. Also see [54] and Fig. 3, segmentation module 340 divides audio input into segments and sends to the determination module 350 to determine a speaker for each audio segment. See [56], determination module 350 receives an audio segment from the segmentation module 340 and identifies one or more speakers for the audio segment among all participants to the audio conference or conversation. See [71] and Fig. 5, the diarization module 113 divides 550 audio data into segments and identifies 560 speakers for one or more of the segments. Also see [78] and Fig. 6, determination module 350 determines the speaker of the audio segment as the speaker whose enrollment sample constructs the audio sequence with the highest score. Portions of the encounter information are the segments of audio input when there is speaker speaks. A first patient encounter portion is a first segment of audio input when the patient speaks. They are associated by identifying which speaker from the audio segment speaks. Also see [13], the invention discloses a system or method in a doctor's office to automatically generate a transcript of a patient encounter. See [38], patient-doctor conversations, the encounter participants during a patient encounter is doctor and patient. The first encounter participant is a doctor and second encounter participant is a patient), and 
associate at least a second portion of the encounter information with at least a second patient encounter portion of at least a second encounter participant, wherein the second portion of the encounter information includes a second portion of the at least one of audio encounter information obtained via the one or more audio sensors and machine vision encounter information obtained via one or more machine vision systems, wherein at least the second 
encounter information includes machine vision encounter information (see Fig. 1 and [25], media source 130 provides video data).
Palakodety does not appear to explicitly discloses wherein obtaining encounter information includes one of utilizing a virtual assistant to audibly prompt a patient to provide at least a portion of the encounter information during a pre-visit portion of the patient encounter and utilizing the virtual assistant to audibly prompt the patient to provide at least a portion of the encounter information during a post-visit portion of the patient encounter, audio encounter information obtained from the virtual assistant, machine vision encounter information obtained from the virtual assistant, encounter information obtained from the virtual assistant during at least one of the pre-visit portion of the patient encounter and during the post-visit portion of the patient encounter, rendering a visual representation of the encounter information obtained via the one or more audio sensors; rendering a first visual representation of the first portion of the encounter information that is temporally-aligned with the visual representation of the encounter information, wherein rendering of the first visual representation is filtered based upon, at least in part, a selection on a user interface displaying the encounter information 
However, Cashman teaches that it was known in the medical encounter art at the time of filing to include:
wherein obtaining encounter information includes one of utilizing a virtual assistant to audibly prompt a patient to provide at least a portion of the encounter information during a pre-visit portion of the patient encounter and utilizing the virtual assistant to audibly prompt the patient to provide at least a portion of the encounter information during a post-visit portion of the patient encounter (see [14], medical kiosk include microphone and video camera used to collect information for identification or data entry. Also see [15], the medical kiosk can include audio and/or visual instructions and/or displays used to provide a) information about the medical kiosk, b) how to use the medial kiosk, c) how to properly input/convey information to the medical kiosk, d) provide instructions and/or interactions with the patient during the inputting/conveying of information by the patient to the medical kiosk etc. Also see [190], medical kiosk can be used to provide check-in service. Also see [193], medical kiosk can be used to provide post visit services such as prescription, billing information, education, referrals, follow up and/or EMR/PHR entry),
audio encounter information obtained from the virtual assistant, machine vision encounter information obtained from the virtual assistant (see [14], medical kiosk include microphone and video camera used to collect information),
encounter information obtained from the virtual assistant during at least one of the pre-visit portion of the patient encounter and during the post-visit portion of the patient encounter 
encounter information is labeled information being one of the pre-visit portion of the patient encounter and the post-visit portion of the patient encounter (see [21], pre-visit summery. Also see [193], a visit summery including post visit follow up information can be printed out) 
There is a need to provide medical services a more convenient, desirable, timely and cost effective manner (see paragraph [8] of Cashman).
Therefore, it would have been obvious to one of ordinary skill in the art of medical encounter before the effective filing date of the claimed invention to modify the system of Palakodety to include wherein obtaining encounter information includes one of utilizing a virtual assistant to audibly prompt a patient to provide at least a portion of the encounter information during a pre-visit portion of the patient encounter and utilizing the virtual assistant to audibly prompt the patient to provide at least a portion of the encounter information during a post-visit portion of the patient encounter, audio encounter information obtained from the virtual assistant, machine vision encounter information obtained from the virtual assistant, encounter information obtained from the virtual assistant during at least one of the pre-visit portion of the patient encounter and during the post-visit portion of the patient encounter, and the labeled information being pre-visit portion and post-visit portion of the patient encounter as taught by Cashman in order to provide medical services a more convenient, desirable, timely and cost effective manner.
Palakodety-Cashman does not appear to explicitly teach rendering a visual representation of the encounter information obtained via the one or more audio sensors; rendering a first visual representation of the first portion of the encounter information that is temporally-aligned with the visual representation of the encounter information; wherein rendering of the first visual representation is filtered based upon, at least in part, a selection on a user interface displaying the encounter information by a user of the first portion of the at least one of audio encounter information obtained via the one or more audio sensors; rendering at least a second visual representation of the at least the second portion of the encounter information that is temporally-aligned with the visual representation of the encounter information; 
However, Gainsboro teaches that it was known in the information transcribing art at the time of filing to include: 
rendering a visual representation of the encounter information obtained via the one or more audio sensors (see [138] and Fig. 10, Fig. 10 is a speaking time graph. The black areas indicate when a participant is speaking. Also see [129], system includes microphone array for recording conversations); 
rendering a first visual representation of the first portion of the encounter information that is temporally-aligned with the visual representation of the encounter information (see Fig. 18 and [145], visual representations of encounter information from encounter participants Tom, Mary, and Bob are temporally-aligned, a time slider 1805 and time pointer 1804 shows the alignment in time. Control 1815, 1816 etc. controls the playback. A first patient encounter portion is a first segment of audio input when the patient speaks. For example, shaded area of Tom is the first patient encounter portion, which represents that Tom was speaking), 
wherein rendering of the first visual representation is filtered based upon, at least in part, a selection on a user interface displaying the encounter information by a user of the first portion of the at least one of audio encounter information obtained via the one or more audio sensors (see Fig. 19 and [88], visual representation of encounter information is shown with 3 speakers represented by 3 different colors. First portion is area shaded in first color to show where John Smith was speaking. Second portion is area shaded in second color to show where Mary Smith was speaking. Please see the sentence on the bottom of Fig. 19, filtering is done by clicking on the colored area next to the name of the speaker); and 
rendering at least a second visual representation of the at least the second portion of the encounter information that is temporally-aligned with the visual representation of the encounter 
wherein rendering of the at least the second visual representation is filtered based upon, at least in part, a selection on the user interface displaying the encounter information by the user, wherein the selection by the user on the user interface is a selection of the second portion of the at least one of audio encounter information obtained via the one or more audio sensors (see Fig. 19 and [88], visual representation of encounter information is shown with 3 speakers represented by 3 different colors. First portion is area shaded in first color to show where John Smith was speaking. Second portion is area shaded in second color to show where Mary Smith was speaking. Please see the sentence on the bottom of Fig. 19, filtering is done by clicking on the colored area next to the name of the speaker),
	There is a need for new technologies to allow someone to rapidly find the portions of the recording that may be of most relevance or interest (see paragraph [18] of Gainsboro).
Therefore, it would have been obvious to one of ordinary skill in the art of information transcribing before the effective filing date of the claimed invention to modify the system of Palakodety-Cashman, as modified above, to include rendering a visual representation of the encounter information obtained via the one or more audio sensors; rendering a first visual representation of the first portion of the encounter information that is temporally-aligned with the visual representation of the encounter information; wherein rendering of the first visual representation is filtered based upon, at least in part, a selection on a user interface displaying the encounter information by a user of the first portion of the at least one of audio encounter information obtained via the one or more audio sensors; and rendering at least a second visual representation of the at least the second portion of the encounter information that is temporally-aligned with the visual representation of the encounter information; wherein rendering of the at least the second visual representation is filtered based upon, at least in part, a selection on the user interface displaying the encounter information by the user, wherein the selection by the user on the user 
Palakodety-Cashman-Gainsboro does not appear to explicitly teach wherein filtering includes visually annotating the visual representation of one of the first and second visual representations indicating whether the encounter information in the encounter transcript has certain labeled information. However, Goldberg teaches it is old and well-known in the art of transcribing and filtering to include:
wherein filtering includes visually annotating the visual representation of one of the first and second visual representations indicating whether the encounter information in the encounter transcript has certain labeled information (Goldberg [0186] FIG. 12 provides a diagram of workspace panels A & B: Events Library, according to an embodiment of the invention. These two panels allow the user to view and manage their events, search and filter video clips across multiple events, see the search results, and save search criteria for future use on other projects. Here the user can also create and manage their labels and label whitelists. [0187] A user may make a copy of a video and its associated transcript and assign the new copy a new name. The two copies may be edited in different ways. Performing a task on one copy, such as assigning a label may not affect the other copy. [0188] The user can search for video clips based on any combination of text, project name, labels, recommended clips, dates, and other factors… The user can include any combination of the following content areas to search: transcripts/videos, comments, labels, transcriber recommended clips, and the user's own recommended clips. [0190] The resulting videos/transcripts are displayed using a thumbnail version of the corresponding video or audio as an icon. The icon used to indicate a video file may differ visually from the icon used to indicate an audio file. Resulting thumbnails are grouped and organized by default according to event names.)
It can still be a cumbersome, time-consuming task for the filmmaker to go back and locate the desired footage based on the written transcript. See Goldberg [0011].
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Palakodety-Cashman-Gainsboro, as modified above, to incorporate wherein filtering includes visually annotating the visual 

Regarding claims 2, 9 and 16, Palakodety further discloses:
obtaining encounter information from a medical professional (see [13], the invention discloses a system or method in a doctor's office to automatically generate a transcript of a patient encounter. Also see Fig. 1 and [25], media source 130 provides audio or video data. The media source is audio/video data from doctor’s office during a patient encounter). 

Regarding claims 4, 11 and 18, Goldberg further teaches:
wherein the one or more machine vision systems includes one or more of: an RGB imaging system; an infrared imaging system; an ultraviolet imaging system; a laser imaging system; an X-ray imaging system; a SONAR imaging system; a RADAR imaging system; and a thermal imaging system. (Goldberg Fig. 22 and corresponding text; [0062] an event may be captured as audio/video by a recording device such as a tablet, a phone, a camera, or an audio recorder).
The motivation to combine the references mentioned above was discussed in the rejection of claim 1, and incorporated herein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604. The examiner can normally be reached Monday - Friday, 830 - 530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMANDA R. COVINGTON/Examiner, Art Unit 3686                                                                                                                                                                                                        
/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3686